        Case 2:19-cv-02204-JJT Document 1 Filed 04/03/19 Page 1 of 2



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     DENISE ANN FAULK
 3   Assistant U.S. Attorney
     Arizona State Bar No. 12700
 4   Financial Litigation Unit
     405 W. Congress Street, #4900
 5   Tucson, Arizona 85701-5041
     Telephone: (520) 620-7300
 6   Denise.faulk@usdoj.gov
     Attorney for Plaintiff
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
11    United States of America,

12                  Plaintiff,                                  COMPLAINT

13           v.

14    CIFX Consulting, LLC, and
      Kanwar D. Singh,
15                  Defendants.
16
17          Plaintiff United States of America alleges:
18          1.     The District Court has jurisdiction under 28 U.S.C. § 1345.
19          2.     Venue properly lies in this District Court because Defendant CIFX
20   Consulting, LLC, does business in and Defendant Kanwar D. Singh is a resident of
21   Maricopa County, Arizona.
22          3.     On June 9, 2010, the Small Business Administration (“SBA”) authorized an
23   SBA Guaranteed America’s Recovery Capital (ARC) Loan to CIFX Consulting, LLC,
24   guaranteed by Kanwar D. Singh, in the amount of $24,000.00. A true and correct copy of
25   the Authorization is attached hereto as Exhibit A.
26          4.     On July 1, 2010, CIFX Consulting, LLC, signed an ARC Loan Promissory
27   Note (“Note”) promising to pay $24,000.00. A true and correct copy of the Note is
28   attached hereto as Exhibit B.
        Case 2:19-cv-02204-JJT Document 1 Filed 04/03/19 Page 2 of 2




 1           5.    On July 1, 2010, Defendant Kanwar D. Singh signed an Unconditional
 2   Guarantee (“Guarantee”), guaranteeing payment of the Note in the amount of $24,000.00.
 3   A true and correct copy of the Guarantee is attached hereto as Exhibit C.
 4           6.    Defendants defaulted on the Note and Guarantee in April 2013.
 5           7.    JP Morgan Chase Bank, the original lender, assigned the Loan to SBA. A
 6   true and correct copy of the Assignment is attached hereto as Exhibit D.
 7           8.    The Defendants are indebted to the Plaintiff as evidenced in the Certificate
 8   of Indebtedness, attached hereto as Exhibit E and incorporated herein by this reference.
 9           9.    All due credits and set-offs have been applied to the debt, and there now
10   remains due and owing to the Plaintiff $20,006.45, which consists of $14,701.71
11   principal and $5,304.74 administrative charges, which debt, despite demand, has not been
12   paid.
13           Wherefore, the Plaintiff prays for judgment against the Defendants in the amount
14   of $20,006.45, which consists of $14,701.71 principal and $5,304.74 administrative
15   charges, plus costs, post-judgment interest, and such other and further relief as the court
16   shall deem proper.
17           DATED: April 3, 2019
18                                                  ELIZABETH A. STRANGE
                                                    First Assistant United States Attorney
19                                                  District of Arizona
20
21                                                  s/ Denise Ann Faulk
                                                    Denise Ann Faulk
22
                                                    Assistant U.S. Attorney
23
24
25
26
27
28


                                                 -2-
                                                                                                                                      Page 1 of 2
                         Case 2:19-cv-02204-JJT Document 1-1 Filed 04/03/19 Page 1 of 2

                                            UNITED STATES DISTRICT COURT
                                                DISTRICT OF ARIZONA


                                                  Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974.
 The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein
 neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in
 the District of Arizona.

     The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                Complaint or Notice of Removal.

  Plaintiff                                                               Defendant
                United States of America                                            CIFX Consulting, LLC ; Kanwar D. Singh
  (s):                                                                    (s):
  County of Residence: Pima                                              County of Residence: Maricopa
  County Where Claim For Relief Arose: Maricopa


  Plaintiff's Atty(s):                                                   Defendant's Atty(s):



 II. Basis of Jurisdiction:                 1. U.S. Government Plaintiff

 III. Citizenship of Principal Parties
 (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

 IV. Origin :                               1. Original Proceeding

 V. Nature of Suit:                         190 Other Contract

 VI.Cause of Action:                        28 U.S.C. 1345; Recovery of SBA Debt Owed to the United States

 VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 20,000
                     Jury Demand: No

 VIII. This case is not related to another case.

 Signature: Denise Ann Faulk, AUSA

       Date: 4/3/2019




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                               4/3/2019
                                                                                                                             Page 2 of 2
                       Case 2:19-cv-02204-JJT Document 1-1 Filed 04/03/19 Page 2 of 2
 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
 change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                      4/3/2019
        Case 2:19-cv-02204-JJT Document 1-2 Filed 04/03/19 Page 1 of 1




                                  EXHIBIT LIST


EXHIBIT A: SBA Authorization
EXHIBIT B: ARC Loan Promissory Note
EXHIBIT C: Unconditional Guarantee
EXHIBIT D: Assignment, JP Morgan Chase Bank to SBA
EXHIBIT E: Certificate of Indebtedness
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 1 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 2 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 3 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 4 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 5 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 6 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 7 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 8 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 9 of 10
Case 2:19-cv-02204-JJT Document 1-3 Filed 04/03/19 Page 10 of 10
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 1 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 2 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 3 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 4 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 5 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 6 of 7
Case 2:19-cv-02204-JJT Document 1-4 Filed 04/03/19 Page 7 of 7
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 1 of 6
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 2 of 6
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 3 of 6
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 4 of 6
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 5 of 6
Case 2:19-cv-02204-JJT Document 1-5 Filed 04/03/19 Page 6 of 6
Case 2:19-cv-02204-JJT Document 1-6 Filed 04/03/19 Page 1 of 3
Case 2:19-cv-02204-JJT Document 1-6 Filed 04/03/19 Page 2 of 3
Case 2:19-cv-02204-JJT Document 1-6 Filed 04/03/19 Page 3 of 3
Case 2:19-cv-02204-JJT Document 1-7 Filed 04/03/19 Page 1 of 2
Case 2:19-cv-02204-JJT Document 1-7 Filed 04/03/19 Page 2 of 2
